DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2 recites, “criterion is specifies”. The examiner believes that it should read, “criterion specifies”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170316320 A (Jamjoom et al., hereinafter Jamjoom) in view of US 20170257844 A1 (Miller et al., hereainafter Miller) and further in view of US 20170064412 A1 (Karen Taxier, hereainafter Taxier).
Regarding claim 1, Jamjoom discloses a mobile computing device (Fig. 4, “portable electronic device 400”) comprising: 
a data store (par. [0047], “a memory 402 storing the database 402A as described above…”) configured to store computer executable instructions (par. [0047], “various computer programs 
receiving, from an external source, a request to display a notification (par. [0050], “collect information for the database and to present notifications to the user according to certain implementations of these teachings” and par. [0013], “For example…new incoming SMS/MMS message and displays that message text only after the user makes a positive input to the smartphone, the audible tone is the notification… to alert the user of the incoming message event”).
Jamjoom does not specifically disclose determining a priority of the request, wherein the priority of the request is associated with a first user-specified criterion and a first notification mode of a plurality of notification modes;
 causing display of the notification in accordance with the first notification mode; and 
in response to determining a user preference for a different notification mode based at least in part on a first response to the display of the notification in accordance with the first notification mode, modifying priority information such that the priority of the request is associated with a second user-specified criterion and a second notification mode.
	In related art concerning situationally-aware alerts, Miller discloses determining a priority of the request (Fig. 7 and par. [0114], “determines whether the incoming notification or communication is associated with a first priority or a second priority”), where the priority of the request is associated with a first user-specified criterion (pars. [0094], [0120], “The priority may be user assigned” and “…user specified rule”) and a first notification mode (par. [0118], “the alert output in a first way when the associated priority is a first priority and a second way when the associated priority is a second priority”) of a plurality of notification modes (par. [0115], “If the incoming notification or communication is associated with a first priority…” and par. [0118], “…different associated priorities…”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Miller’s teachings of determining a priority of the request, wherein the priority of the request is associated with a first user-specified criterion and a first notification mode of a plurality of notification modes;  causing display of the notification in accordance with the first notification mode with the notification method disclosed by Jamjoom because one of ordinary skill in the art would have recognized that by classifying the notifications by priority based on the type of notification and the contextual situation of the user, so that of the notification can be modified/prevented from taking place, since it “may be disturbing to others if the user is in the context of a meeting or other scenario where audio is overly noticeable “ (Miller par. [0004]).
Miller does not specifically disclose where the change in notification mode is based in response to determining a user preference for a different notification mode based at least in part on a first response to the display of the notification in accordance with the first notification mode.
	In related art concerning device-based event detection and notification surfacing, Taxier discloses where the change in notification mode is based in response to determining a user preference for a different notification mode based at least in part on a first response to the display of the notification in accordance with the first notification mode (par. [0120], “device readings, statistics reading previous device usage or utilities usage, etc.). Additionally, in some cases, users may expressly or implicitly request delayed notifications in response to initial notifications. For instance, an initial notification may be output to a display device in step 705 that allows a user to request a delayed notification (e.g., a follow-up or reminder notification) at a later time (e.g., in 5 minutes, 10 minutes, 1 hour, 1 day, etc.), or during the next break/change in content (e.g., a commercial break, channel change, etc.). Requests for delayed notifications also may include requests by the user that the delayed notification should be sent to a different display device 130”).

Regarding claim 2, Jamjoom, Miller and Taxier disclose all the limitations of claim 1. Jamjoom further discloses where the response to the display of the notification in accordance with the first notification mode comprises dismissal of the notification (par. [0024], “…The user's response to the notification may for example be categorized as ignored…”).
Regarding claim 3, Jamjoom, Miller and Taxier disclose all the limitations of claim 2. Jamjoom further discloses where determining the user preference for the different notification mode includes determining that the dismissal of the notification occurred within a threshold time interval of the display of the notification (par. [0024], “where ignored means the user never responded to the notification within some long threshold time”).
Regarding claim 4, Jamjoom, Miller and Taxier disclose all the limitations of claim 2. Jamjoom further discloses where the second user-specified criterion is specifies that a first application is executing in the foreground when the notification is displayed (par.  [0023], “a user is working on his laptop…” par. [0025], “instant message (SMS/MS)/email/voice call/calendar-single/calendar-repeating/social media are the only choices for notification context; home/office/roaming/Mom's/Deborah's are the only choices for one of the device context features…”, where the user is interacting with the corresponding applications described; therefore, foreground execution).
Regarding claim 5, Jamjoom, Miller and Taxier disclose all the limitations of claim 2. Jamjoom further discloses where the second notification mode comprises a deferred notification mode (par. [0024], “…deferred…”).

identifying a plurality of responses to notifications displayed in accordance with the first notification mode while the mobile computing device is in a first geographic location (par. [0020], “context information 104 can for example include for example the location at which that historical notification was presented to the user”), the plurality of responses including the first response (par. [0031], “produce a statistically reliable projection” were statistical information includes many samples of information including a first response); determining that an average response time for the plurality of responses satisfies a threshold (par. [0031], “user typically defers notifications at that time (assuming the examples at FIG. 2 are extended to produce a statistically reliable projection)…”).
Regarding claim 7, Jamjoom discloses a computer-implemented method under control of one or more computing devices executing specific computer-executable instructions (par. 0056], Computer readable program instructions), the computer-implemented method (paragraph [0053], “computer program product…”) comprising:
receiving a request to display a first notification on a mobile computing device (par. [0050], “collect information for the database and to present notifications to the user according to certain implementations of these teachings” and par. [0013], “For example…new incoming SMS/MMS message and displays that message text only after the user makes a positive input to the smartphone, the audible tone is the notification… to alert the user of the incoming message event”);
determining that the request satisfies a first user-specified criterion (par. [0002], “The user may select from among various options so as to distinguish these different notifications…”).
Jamjoom does not specifically disclose causing display of the first notification on the mobile computing device in accordance with a first notification mode, the first notification mode specified based on applicability of the first user-specified criterion;
Miller discloses causing display of the first notification on the mobile computing device in accordance with a first notification mode (par. [0115], the electronic device delays the alert output “corresponding to a first notification mode), the first notification mode specified based on applicability of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Miller’s teachings about causing display of the first notification on the mobile computing device in accordance with a first notification mode, the first notification mode specified based on applicability of the first user-specified criterion with the notification method disclosed by Jamjoom because one of ordinary skill in the art would have recognized that the notification selected by the user based on user-specified criteria would be implemented when the criteria is met. 
Jamjoom does not specifically disclose determining, based at least in part on a response to the display of the first notification, applicability of a second user-specified criterion;
causing display of the second notification on the mobile device in accordance with a second notification mode responsive to a determination that the second user-specified criterion takes precedence over the first user-specified criterion, the second notification mode specified based on applicability of the second user-specified criterion.
Taxier discloses determining, based at least in part on a response to the display of the first notification, applicability of a second user-specified criterion (par. [0120], “device readings, statistics reading previous device usage or utilities usage, etc.). Additionally, in some cases, users may expressly or implicitly request delayed notifications in response to initial notifications. For instance, an initial notification may be output to a display device in step 705 that allows a user to request a delayed notification (e.g., a follow-up or reminder notification) at a later time (e.g., in 5 minutes, 10 minutes, 1 hour, 1 day, etc.), or during the next break/change in content (e.g., a commercial break, channel change, etc.). Requests for delayed notifications also may include requests by the user that the delayed notification should be sent to a different display device 130”, where change to a second notification will be changed based on the user’s response);
causing display of the second notification on the mobile device in accordance with a second notification mode responsive to a determination that the second user-specified criterion takes precedence over the first user-specified criterion (par. [0020], “an initial notification may be output to a display device in step 705 that allows a user to request a delayed notification”), the second notification mode specified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Taxier’s teachings of  determining, based at least in part on a response to the display of the first notification, applicability of a second user-specified criterion;
causing display of the second notification on the mobile device in accordance with a second notification mode responsive to a determination that the second user-specified criterion takes precedence over the first user-specified criterion, the second notification mode specified based on applicability of the second user-specified criterion with the first notification mode with the notification method disclosed by Jamjoom because one of ordinary skill in the art would have recognized that based on the responses to notifications by the user, the responses can be modified on the spot (override it). 
Regarding claim 8, Jamjoom, Miller and Taxier disclose all the limitations of claim 7. 
Jamjoom does not specifically disclose determining that an attribute of the request satisfies the second user-specified criterion.
Taxier discloses determining that an attribute of the request satisfies the second user-specified criterion (par. [0003], “priority levels for event notifications may be pre-configured and/or user-customizable based on which sensor devices detected the events, the time and date of the event detections, the user(s) to which the events notifications are output, the states of other devices in a home automation system, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Taxier’s teachings of determining that an attribute of the request satisfies the second user-specified criterion with the notification method disclosed by Jamjoom because one of ordinary skill in the art would have recognized that based on the responses to notifications by the user, the responses can be modified on the spot (override it) if feasible.
Regarding claim 9, Jamjoom, Miller and Taxier disclose all the limitations of claim 7. Jamjoom discloses determining that an attribute of the mobile computing device satisfies the second user-specified criterion (pars. [0003], where the device is detected as being worn or being at certain location corresponds to a criteria determined by the user).

Regarding claim 10, Jamjoom, Miller and Taxier disclose all the limitations of claim 7. Jamjoom discloses where the first user-specified criterion comprises a first time-based criterion specifying a first time period (par. [0040], “A) whether the notification should be displayed or discarded; B) an appropriate time to display the notification (immediately or at a later time)”, where user’s schedules provide this criteria).
Regarding claim 11, Jamjoom, Miller and Taxier disclose all the limitations of claim 10. Jamjoom discloses where the second user-specified criterion comprises a second time-based criterion specifying a second time period, and where the second time period is shorter in duration than the first time period (par. [0040], “A) whether the notification should be displayed or discarded; B) an appropriate time to display the notification (immediately or at a later time)”, where user’s are able to customize time periods as desired, including specifying periods of time of different lengths).
Regarding claim 12, Jamjoom, Miller and Taxier disclose all the limitations of claim 7. Jamjoom discloses where the first user-specified criterion comprises a foreground application category (par.  [0023], “a user is working on his laptop…” par. [0025], “instant message (SMS/MS)/email/voice call/calendar-single/calendar-repeating/social media are the only choices for notification context; home/office/roaming/Mom's/Deborah's are the only choices for one of the device context features…”, where the user is interacting with the corresponding applications described; therefore, foreground execution), and where the second user-specified criterion comprises a first application within the foreground application category (par.  [0023], “a user is working on his laptop…” par. [0025], “instant message (SMS/MS)/email/voice call/calendar-single/calendar-repeating/social media are the only choices for notification context; home/office/roaming/Mom's/Deborah's are the only choices for one of the device context features…”i.e., meeting, texting, gaming, etc.).
Regarding claim 13, Jamjoom, Miller and Taxier disclose all the limitations of claim 7. Jamjoom discloses determining that the second user-specified criterion takes precedence over the first user-specified criterion based at least in part on an amount of elapsed time between the display of the first notification and the response (par. [0027], “…The user did not respond right away but deferred for some time without ignoring it…” where a time can be set before making the determination).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170316320 A (Jamjoom et al., hereinafter Jamjoom) in view of Taxier.
Regarding claim 14, Jamjoom discloses a non-transitory computer-readable medium (par. [0047], “a memory 402 storing the database 402A as described above…”) containing computer-executable instructions (par. [0047], “various computer programs 402B…The device 400 is run by a processor 404... that executes the programs…” corresponding to instructions) that, when executed by a processor (par. [0047], “various computer programs 402B…The device 400 is run by a processor 404... that executes the programs…”), configure the processor to perform operations including:
receiving a request to display a first notification on a mobile computing device (par. [0050], “collect information for the database and to present notifications to the user according to certain implementations of these teachings” and par. [0013], “For example…new incoming SMS/MMS message and displays that message text only after the user makes a positive input to the smartphone, the audible tone is the notification… to alert the user of the incoming message event”);
obtaining a plurality of responses to displays of individual notifications on a set of computing devices (par. [0012], “In one case the software that implements features of the invention detailed herein is aware of multiple electronic communications devices associated with the user…”), where each display of a notification on the mobile computing device is in accordance with individual criteria of a plurality of user-specified criteria (par. [0003]);
identifying, based at least in part on the plurality of responses (par. [0015], “the user's responses…), a pattern associated with responses to notifications displayed in accordance with a first user- specified criterion (par. [0003]), where the first user-specified criterion is associated with a first notification mode (par. [0015], “the user's responses to new notifications is added to it and affects previously-discerned patterns”).
Jamjoom does not specifically disclose determining, based at least in part on the pattern, a priority of the first user- specified criterion relative to a second user-specified criterion, where the second user-specified criterion is associated with a second notification mode; and

Taxier discloses determining, based at least in part on the pattern, a priority of the first user- specified criterion relative to a second user-specified criterion, where the second user-specified criterion is associated with a second notification mode (pars. [0015],[0016], “…determination, generation, and/or surfacing of event notifications may be configurable and customizable…priority levels for event notifications may be pre-configured and/or user-customizable based on… The times and durations of initial notifications and delayed notifications also may be configurable and/or user-customizable in certain embodiments…”); and
causing display of the first notification on the mobile computing device in accordance with the second notification mode responsive to a determination that the second user-specified criterion takes precedence over the first user-specified criterion (pars. [0015], [0016], where in real-time user specified delayed criteria takes precedence over the first user-specified criterion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Taxier’s teachings where determining, based at least in part on the pattern, a priority of the first user- specified criterion relative to a second user-specified criterion, where the second user-specified criterion is associated with a second notification mode; and causing display of the first notification on the mobile computing device in accordance with the second notification mode responsive to a determination that the second user-specified criterion takes precedence over the first user-specified criterion with the notification method disclosed by Jamjoom because one of ordinary skill in the art would have recognized that based on the responses to notifications by the user, the responses can be modified on the spot (override it), or a machine learning implementation can be used to create a history of responses, so that the notifications can be updated/changed based on user’s responses.
Regarding claim 15, Jamjoom and Taxier disclose all the limitations of claim 14. Jamjoom where identifying the pattern associated with notifications displayed in accordance with the first user-specified criterion is based at least in part on applying a machine learning model trained on the plurality of responses to predict a response to the first notification (par. [0039]- [0040], “machine learning models are 
Regarding claim 16, Jamjoom and Taxier disclose all the limitations of claim 14. Jamjoom discloses where identifying the pattern associated with responses to notifications displayed in accordance with the first user-specified criterion comprises identifying one or more of a threshold number of responses corresponding to a first user activity (par. [0031], “statistically reliable projection”), a threshold percentage of responses corresponding to the first user activity, or a trend in responses corresponding to the first user activity (par. [0039]- [0040], “machine learning models…”).
Regarding claim 17, Jamjoom and Taxier disclose all the limitations of claim 16. Jamjoom discloses where the first user activity comprises one or more of dismissing a notification, muting audio output, or responding after a threshold time interval (par. [0024], “ignored”).
Regarding claim 18, Jamjoom and Taxier disclose all the limitations of claim 14. Jamjoom discloses determining the second user-specified criterion based at least in part on the pattern associated with responses to notifications displayed in accordance with the first user-specified criterion (par. 15, “can update and modify such as database as the user's responses to new notifications is added to it and affects previously-discerned patterns”).
Regarding claim 19, Jamjoom and Taxier disclose all the limitations of claim 14. 
Jamjoom does not specifically disclose causing display of a user interface that enables a user to modify a prioritization of the plurality of user-specified criteria.
Taxier discloses causing display of a user interface that enables a user to modify a prioritization of the plurality of user-specified criteria (par. [0016], event notifications may be pre-configured and/or user-customizable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Taxier’s teachings where causing display of a user interface that enables a user to modify a prioritization of the plurality of user-specified criteria with the notification method disclosed by Jamjoom because one of ordinary skill in the art would have recognized that current device allow user’s to customize notifications based on their needs/preferences. 


       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 



/ANKUR JAIN/Primary Examiner, Art Unit 2649